COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00123-CV

John Hawkins                               §    From the 158th District Court

                                           §    of Denton County

v.                                         §    (2012-20790-158)

                                           §    April 9, 2015

Angela Myers                               §    Opinion of Justice Gabriel

                        JUDGMENT ON REHEARING

      After reviewing appellant John Hawkins’s motion for rehearing, we granted

the motion on March 3, 2015. We withdraw our December 31, 2014 opinion and

judgment and submit the following.

      This court has again considered the record on appeal in this case. We

reverse the trial court’s sanctions order and the trial court’s order granting

summary judgment in favor of Angela Myers and the case is remanded to the

trial court for further proceedings consistent with this opinion.

      It is further ordered that appellee Angela Myers shall bear the costs of this

appeal, for which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                          Justice Lee Gabriel